DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1 Line 7: The Examiner recommends amending “the support structure supporting” to --wherein the support structure supports--.
Claim 1 Line 8: The Examiner recommends amending “,” to --, and--.
Claim 1 Line 9: The Examiner recommends amending “the elastic member comprising” to --wherein the elastic member comprises--.
Claim 1 Line 10: The Examiner recommends amending “filling” to --fills--. 
Claim 8 Line 8: The Examiner recommends amending “each of the arms comprising” to --wherein each of the arms comprise--.
Claim 8 Line 11: The Examiner recommends amending “the passive link comprising” to --wherein the passive link comprises--.
Claim 8 Line 12: The Examiner recommends amending “,” to --, and--.
Claim 8 Line 13: The Examiner recommends amending “at least one of the rod like members being” to --wherein at least one of the rod-like members is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Lines 3-4: The recitation “an extending direction of the rod-like member” is indefinite. It is unclear if “extending” is describing the physical geometry of the rod-like member, such as the rod-like member having an axially extending dimension, or alternatively, if “extending” is describing a movement of the rod-like member in the “extending” direction. For the purpose of this Office Action “extending” is being treated as describing a physical geometry, and not a movement.
Claim 6 Line 5: The recitation “to be mounted to the clamp member” is indefinite. It is unclear if the elastic member is to be mounted to the clamp member, the protrusion is to be mounted to the clamp member, or both are to be mounted to the clamp member. For the purpose of this Office Action, the claim limitation is being interpreted as the elastic member is being mounted to the clamp member.
Claim 8 Lines 6: The recitation “an actuator disposed on the base to drive each of the arms” is indefinite. It is unclear if a single actuator drives all three arms, or alternatively if there are a plurality of actuators, with each arm being driven by its own actuator.
Claims 3 and 4 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2012/0112421).
Regarding Claim 1, Sato discloses a support structure (see Fig. 1) comprising: 
A rod-like member (see Examiner’s annotated version of Sato’s Fig. 1, hereinafter “Figure A”, showing the rod-like member as a cylindrical shaft; Note: “rod” is being interpreted as “a slender bar” and accordingly “rod-like” as being something rod shaped, accordingly, the cylindrical shaft is “rod-like”).
A clamp member (17) disposed to surround the rod-like member (see Figure A, showing a clamp member disposed radially outward of the rod-like member, and surrounding it). 
An elastic member (1) (see [0042], disclosing an elastic material in the form of rubber) disposed between the rod-like member and the clamp member (see Figure A), the support structure supporting the rod-like member inside the clamp member via the elastic member (see Figure A, showing that the clamp member provides at least radial support through the elastic member), the elastic member comprising a liquid impermeable material (see [0042], disclosing a rubber material, and accordingly a liquid impermeable material), and filling a space between the rod-like member and the clamp member (see Figure A, showing that a gap is created between the rod-like member and the clamp member, and that the elastic member at least partially fills it).

    PNG
    media_image1.png
    745
    805
    media_image1.png
    Greyscale

Regarding Claim 2, Sato further discloses the support structure according to claim 1, wherein the elastic member is removably mounted to the rod-like member in a direction substantially perpendicular to an extending direction of the rod-like member (see Fig. 2, showing that the O-ring is a split O-ring, and accordingly can be removed from the rod-like member in a direction substantially perpendicular to the extending direction of the rod-like member).
Regarding Claim 3, Sato further discloses the support structure according to claim 2, wherein the elastic member includes a pair of mutually facing dividing surfaces obtained by providing at least one cut extending from a surface that faces the rod-like member to a surface that faces the clamp member (see Figure A and Fig. 2, showing that the “at least one cut” starts from an inner radial surface of the elastic member which is the surface that faces the rod-like member, and that the cut extends radially through to an outer radial surface of the elastic member that faces the clamp member, and that these cuts create a pair of dividing surfaces that face one another), and the elastic member is removably mounted to the rod-like member by separating the pair of dividing surfaces (see Fig. 2, showing that the elastic member can be split into two half rings, and accordingly could be removed from the rod-like member by breaking the ring apart into its two separate halves).
Regarding Claim 4, Sato further discloses the support structure according to claim 3, wherein the elastic member includes at least two cuts (see Fig. 2), and is thereby constituted of at least two divided bodies (see Fig. 2, showing that the elastic member is made up of two half circles that together form a full circle).
Regarding Claim 5, Sato further discloses the support structure according to claim 1, further comprising: a positioning part (see Figure A) that positions the elastic member in the clamp member (see Figure A, showing that the positioning part is an axially extending protrusion, which forms a “C” shaped gap with the rod-like member, and that this structural feature forms an upper radial guide that axially guides the elastic member into its proper mounted position between the clamping member and the rod-like member).
Regarding Claim 6, Sato further discloses the support structure according to claim 5, wherein the positioning part includes a protrusion provided on the clamp member (see Figure A, showing that the protrusion extends axially from an axial end of the clamp member), and the elastic member is guided into the clamp member by the protrusion to be mounted to the clamp member (see Figure A, showing that the elastic member is guided along an inner radial surface of the protrusion until it abuts against an axial face of the clamp member, resulting in the elastic member being mounted to the clamp member and the rod-like member).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Breu (US 8,113,083) in view of Kishline (US 2,346,972).
Breu discloses a support structure (see Fig. 3) comprising: 
A rod-like member (36).
A clamp member (66, 68) disposed to surround the rod-like member (see Fig. 3). 
A member (69) disposed between the rod-like member and the clamp member (see Fig. 3), the support structure supporting the rod-like member inside the clamp member via the member (see Figs. 1 and 3, showing that the clamp member ties two adjacent rod members together, and accordingly supports the rods with one another), the member filling a space between the rod-like member and the clamp member (see Fig. 3).
Breu further discloses that the member is an “oscillation-damping” member, but does not disclose the precise material used, and accordingly does not disclose whether the material is an elastic material nor a liquid impermeable material, thus leading one having ordinary skill in the art in search of a suitable oscillation-damping material.
Kishline teaches that a well-known oscillation damping material is rubber (see Page 2 Col. 2 Lines 36, teaching the use of rubber to dampen oscillations, and further that clamping can be used to adjust the amount of the dampening effect). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support structure disclosed in Breu with a rubber oscillation-damping member as taught in Kishline to provide a well-known and predictable material used for damping vibration for the oscillation-damping member to ensure the support member works as intended.
In the resulting Combination, it would necessarily follow that since the member is made out of rubber to provide oscillation damping, that the member would also be an “elastic member” that is “liquid impermeable” due to the material properties of rubber.
Regarding Claim 7, Breu further discloses a robot comprising: one or more joints (see Fig. 1, showing joints 22 and 32 on the three separate arms portions 18, 44, and accordingly one or more joints).
Two or more rod-like members coupled via the joints (see Fig. 1, showing three separate arm portions 44 each having two rod-like members for a total of six, which is “two or more”, and that the rod-like members are coupled to one another through joints 22 and arm 18, as well as through joints 32  and moveable part 26), the rod-like members being supported by the support structure according to claim 1 (see the rejection of claim 1 above; see also Fig. 3).
Regarding Claim 8, Breu further discloses a parallel link robot (see Fig. 1) comprising:
A base (12).
A movable part (26). 
A plurality of arms (18, 44) coupling the base and the movable part in parallel (see Fig. 1, showing a parallel connection of three sets of arms). 
An actuator (16) disposed on the base to drive each of the arms (see Col. 4 Lines 21-26, disclosing three mounts 14, with each motor/transmission unit 16 supporting an actuating arm 18). 
Each of the arms comprising a drive link (18) to be driven by the actuator (see Col. 4 Lines 21-26), and a passive link (44) coupled to the drive link via a joint (22), the passive link comprising two mutually parallel rod-like members (see Fig. 1, showing two rod-like members making up each passive link), at least one of the rod-like members being supported by the support structure according to claim 1 (see Fig. 1-3, showing that each passive link couples two parallel rod-like members together by a link 48, where the each link couples to two rod-like members using the support structure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658